Exhibit 10.1


SUCCESS INCENTIVE PLAN
CASH SUCCESS UNIT AND STOCK SUCCESS UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2017)
THIS AGREEMENT (this “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Cash Success Units and Stock Success Units.

(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2017 (as the same may be amended, the
“Plan”), the Company hereby grants to the Employee, as of [Grant Date] (the
“Grant Date”):
(i)    [Number of CSUs] Cash Success Units (“CSUs”), each of which shall be
deemed a Performance Unit under the Plan, representing a right to receive $1.00.
(ii)    [Number of SSUs] Stock Success Units (“SSUs”), each of which shall be
deemed a Restricted Stock Unit under the Plan, representing a right to receive
one Share.
All capitalized terms used herein, to the extent not defined, shall have the
meaning set forth in the Plan.
(b)
Earning CSUs and SSUs/Performance Periods.

(i)    Early Performance Vesting. Subject to Section 1(c) below, (A) the
Employee is eligible to earn one-third of the CSUs and one-third of the SSUs in
accordance with Schedule A attached hereto on the date that the Committee
certifies that the Company has achieved the performance goals for the First
Performance Period set forth on Schedule A, which date shall be no later than
two and a half months after the end of the first performance period extending
from January 1, 2021 to December 31, 2021, inclusive (the “First Performance
Period”), (B) the Employee is eligible to earn up to two-thirds of the CSUs
(less any CSUs earned under clause (A) above) and up to two-thirds of the SSUs
(less any SSUs earned under clause (A) above) in accordance with Schedule A on
the date that the Committee certifies that the Company has achieved the
performance goals for the Second Performance Period set forth on Schedule A,
which date shall be no later than two and a half months after the end of the
second performance period extending from January 1, 2021 to December 31, 2023,
inclusive (the “Second Performance Period”), and (C) the Employee is eligible to
earn up to 100% of the CSUs (less any CSUs earned under clauses (A) and (B)
above) and up to 100% of the SSUs (less any SSUs earned under clauses (A) and
(B) above) in accordance with Schedule A on the date that the Committee
certifies that the Company has achieved the performance goals for the Third
Performance Period set forth on Schedule A, which date shall be no later than
two and a half months after the end of the third performance period extending
from January 1, 2021 to December 31, 2025, inclusive (the “Third Performance
Period” and together with the First Performance Period and Second Performance
Period, the “Performance Periods”). Subject to the terms and conditions of this
Agreement, the CSUs and SSUs earned pursuant to Section 1(b)(i) shall vest and
no longer be subject to any restriction upon the expiration of the applicable
Performance Period.
(ii)    Time-Based Vesting. Notwithstanding Section 1(b)(i) or the level of
achievement of the performance goals set forth on Schedule A, but subject to
Section 1(c) below, any CSUs or SSUs that do not become earned in accordance
with Section 1(b)(i) will become earned on the sixth anniversary of the Grant
Date (the “Final Vesting Date”) and shall fully vest and no longer be subject to
any restriction on such date.


1172165        
(US – 08/2020)

--------------------------------------------------------------------------------




(c)
Forfeiture; Committed Shares.

(i)    Termination of Employment. Except as otherwise provided in Section 6(b)
below, upon the Employee’s Termination of Employment for any reason prior to the
Final Vesting Date, all CSUs and SSUs still subject to restriction shall be
forfeited. For purposes of this Agreement, employment with the Company shall
include employment with the Company’s Affiliates and successors. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue in
the employ of the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.
(ii)    Sale of Committed Shares. In connection with the grant of the SSUs, the
Employee hereby commits to retain and not sell or otherwise transfer a number of
Shares that are owned by the Employee as of the date hereof equal to the number
of SSUs granted hereunder (the “Committed Shares”) until such date as the SSU
associated with such Committed Share vests and is no longer subject to any
restriction. If the Employee sells or otherwise transfers any Committed Share
prior to such date, each associated SSU still subject to restriction shall be
forfeited.
2.
Settlement of CSUs and SSUs.

(a)    Subject to Section 9 (pertaining to the withholding of taxes), and except
as otherwise provided in Section 6, (i) with respect to the CSUs that become
earned in accordance with Section 1(b)(i), as soon as practicable after the date
on which the applicable Performance Period during which the CSUs become earned
expires and the Committee certifies that the Company has achieved the
performance goals set forth on Schedule A, and in no event later than two and a
half months after the end of such Performance Period, and (ii) with respect to
CSUs which become earned in accordance with Section 1(b)(ii), as soon as
practicable after the Final Vesting Date, and in no event later than two and a
half months after the Final Vesting Date, in each case, the Company shall pay to
the Employee a lump sum amount equal to $1.00 for each CSU earned pursuant to
this Agreement.
(b)    Subject to Section 9 (pertaining to the withholding of taxes), and except
as otherwise provided in Section 6, (i) with respect to the SSUs that become
earned in accordance with Section 1(b)(i), as soon as practicable after the date
on which the applicable Performance Period during which the SSUs become earned
expires and the Committee certifies that the Company has achieved the
performance goals set forth on Schedule A, and in no event later than two and a
half months after the end of such Performance Period, and (ii) with respect to
SSUs which become earned in accordance with Section 1(b)(ii), as soon as
practicable after the Final Vesting Date, and in no event later than two and a
half months after the Final Vesting Date, in each case, the Company shall
deliver to the Employee, in book-position or certificate form, one Share that
does not bear any restrictive legend making reference to this Agreement for each
SSU earned pursuant to this Agreement.
3.
Nontransferability of the CSUs and SSUs.

Until such time as the CSUs and SSUs are ultimately settled as provided in
Section 2 above, the CSUs, cash payments covered by the CSUs, SSUs and Shares
covered by the SSUs shall not be transferable by the Employee by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise; provided,
however, that nothing in this Section 3 shall prevent transfers by will or by
the applicable laws of descent and distribution. Any purported or attempted
transfer of such CSUs, cash payments covered by the CSUs, SSUs, or Shares
covered by the SSUs in contravention of this Section 3 shall be null and void.
4.
Rights as a Stockholder.

Until such time as the SSUs are ultimately settled as provided in Section 2
above, the Employee shall not be entitled to any rights of a stockholder with
respect to the SSUs (including, without limitation, any voting rights); provided
that with respect to any dividends paid on Shares underlying the SSUs, such
dividends will be notionally accounted for and shall vest and be settled in cash
at such time as, and in the same ratio and only to the extent that, the
underlying SSUs vest and are settled.


1172165
2

--------------------------------------------------------------------------------




5.
Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement.

(a)    The Employee acknowledges that during the course of employment or
engagement with the Company and its Affiliates the Employee has received and
will continue to have access and exposure to secret and proprietary information,
including but not limited to information about the Company’s and its Affiliates’
business, business practices and processes, customers, and prospective
customers, the value of which is derived in part from the fact that the
information is not generally known to the public (“Confidential Information”).
The Employee acknowledges that the Company and its Affiliates have spent
significant time, effort and resources protecting the Confidential Information
and that the Confidential Information has contributed to customer goodwill and
is of significant competitive value to the Company and its Affiliates in the
businesses in which they compete, and that the use or disclosure, even if
inadvertent, of the Confidential Information to or for the benefit of a
competitor would cause significant damage to the legitimate business interests
of the Company and its Affiliates. Accordingly, in order to protect the
legitimate business and customer goodwill interests of the Company and its
Affiliates, to protect the Confidential Information against inappropriate use or
disclosure, and in consideration of the grant of and the opportunity to earn the
CSUs and SSUs in accordance with the provisions of this Agreement, the Employee
hereby covenants and agrees to comply with the confidentiality, non-competition,
non-solicitation and non-disparagement provisions set forth in this Section 5(a)
(collectively, the “Award Restrictions”). Except to the extent expressly
provided otherwise below, the Employee agrees to comply with the Award
Restrictions for the period commencing on the Grant Date and extending through
the date that is 12 months following the Employee’s Termination of Employment
for any reason (such period, the “Restricted Period”).
(i)    The Employee will use Confidential Information gained during employment
or engagement with the Company or any Affiliate for the benefit of the Company
only and, without the prior written consent of the Company, shall not, at any
time during the Restricted Period or thereafter, directly or indirectly,
divulge, reveal or communicate any Confidential Information to any person or
entity whatsoever, or use any Confidential Information for the Employee’s own
benefit or for the benefit of others, other than as required by law or legal
process. For purposes of the foregoing, Confidential Information shall not
include information that was or is available to the Employee on a
non-confidential basis from a source other than the Company or becomes generally
available to the public, other than as a result of disclosure by the Employee.
(ii)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, own,
manage, operate, join, control, or participate in the ownership, management,
operation or control of, or be employed by, consult with, render services for,
or be connected in any other manner with, any Competing Business, whether for
compensation or otherwise. For the purposes of this Agreement, a “Competing
Business” shall be any business in the United States which is engaged in the
sale or provision of employee benefits or other products or services of the type
offered by the Company or its Affiliates (including without limitation, life,
critical illness, income protection, disability, accident, dental, vision,
hospital indemnity insurance, leave management, and stop loss), unless the
Employee’s primary duties and responsibilities with respect to such business are
not related to the management, operation or provision of such products or
services. Notwithstanding the requirements of this paragraph, the Employee shall
not be prohibited from owning less than 1% of any publicly traded corporation,
whether or not such corporation is deemed to be a Competing Business.
(iii)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, solicit, assist, or induce any Covered Employee to
terminate his or her relationship with the Company or its Affiliates (regardless
of who first initiates the communication), or help another person or entity
evaluate any Covered Employee as an employment candidate or offer to employ,
call on, or actively interfere with the Company’s or any Affiliate’s
relationship with any Covered Employee, provided that this paragraph shall not
prohibit general solicitations in the form of classified advertisements or the
like in newspapers, on the internet, or in other media. For purposes of this
Agreement, “Covered Employee” means an individual who is an employee,
representative, or officer of the Company or any Affiliate at the time of the
solicitation, assistance, or inducement or as of the date of the Employee’s
Termination of Employment.


1172165
3

--------------------------------------------------------------------------------




(iv)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, use any Confidential Information to solicit or accept
any business from any customers of the Company or any Affiliate, or any broker
with regard to customers of the Company or any Affiliate (regardless of who
first initiates the communication), whom the Employee serviced, solicited or had
contact with while employed or engaged by the Company or any Affiliate.
(v)    The Employee shall not, at any time during the Restricted Period,
directly or indirectly, disparage or make any statement, oral or written, public
or in private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Employee from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.
(b)    Any termination of the Employee’s employment or the termination or
expiration of this Agreement shall have no effect on the continuing operation of
this Section 5.
(c)    The terms and provisions of this Section 5 are intended to be separate
and divisible provisions and if, for any reason, any one or more of them is held
to be invalid or unenforceable, neither the validity nor the enforceability of
any other provision of this Agreement shall thereby be affected. The parties
hereto acknowledge that the potential restrictions on the Employee’s future
employment imposed by this Section 5 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 5 unreasonable
in duration or geographic scope or otherwise, the Employee and the Company agree
that the restrictions and prohibitions contained herein shall be effective to
the fullest extent allowed under applicable law in such jurisdiction.
(d)    The Employee acknowledges and agrees that any breach or threatened breach
of the Award Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have. Without limiting
the foregoing, if the Employee violates any Award Restrictions, then all of the
Employee’s outstanding CSUs and SSUs hereunder shall immediately be forfeited.
6.
Adjustment; Change in Control.

(a)    In the event of certain transactions prior to the time the SSUs are
ultimately settled as provided in Section 2 above, the SSUs shall be subject to
adjustment as provided in Section 3(d) of the Plan or any applicable successor
provision under the Plan.
(b)    Notwithstanding anything in Section 1 to the contrary, upon a Termination
of Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
CSUs and SSUs in accordance with Section 2 above) by reason of death or
Disability, by the Company without Cause, or by the Employee for Good Reason (as
defined in the Plan, except that if the Employee is covered by a separate
written plan or agreement providing for payments upon a Termination of
Employment for Good Reason upon or within two years following a Change in
Control, then as defined in such plan or agreement), then the CSUs and SSUs
shall become free of all restrictions and fully vested and shall be settled as
soon as practicable following the date of Termination of Employment (but not
later than 30 days thereafter); provided, however, in each case, that any CSUs
or SSUs that constitute “nonqualified deferred compensation” as defined under
Section 409A of the Code shall, to the extent necessary to avoid the imposition
of penalty taxes under Section 409A of the Code, only be so settled if the
Change in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code and shall otherwise only be settled on the earliest
date permissible under Section 409A of the Code.


1172165
4

--------------------------------------------------------------------------------




(c)    Nothing in this Section 6 shall preclude the Company from settling, upon
a Change in Control, any CSUs or SSUs (to the extent effectuated in accordance
with Treasury Reg. § 1.409A-3(j)(4)(ix)).
7.
Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by an Employee in
connection with the SSUs, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.
8.
Other Restrictions.

(a)    The SSUs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the Shares subject or related thereto upon any securities exchange or under any
applicable law is required, or (ii) the consent or approval of any government
regulatory body is required, then in any such event, the grant of SSUs shall not
be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
(b)    If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any Shares issued upon vesting of the SSUs, and
may be prohibited from selling such securities other than during an open trading
window. The Employee further acknowledges that, in its discretion, the Company
may prohibit the Employee from selling such securities even during an open
trading window if the Company has concerns over the potential for insider
trading.
9.
Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any CSUs or SSUs, the Employee
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. The obligations of the Company under this Agreement shall be conditioned
on compliance by the Employee with this Section 9, and the Company shall, to the
extent permitted by law, have the unilateral right to deduct any such taxes from
any payment otherwise due to the Employee, including deducting such amount from
the delivery of Shares upon settlement of the SSUs and the delivery of cash upon
settlement of the CSUs, in each case that gives rise to the withholding
requirement.
10.
Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address on file at the Company
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources


1172165
5

--------------------------------------------------------------------------------




or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
11.
Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
12.
Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the CSUs and SSUs are subject to the terms and conditions of
the Plan, which is hereby incorporated by reference.
13.
Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
14.
Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledge that this Agreement (together with the
Plan) constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
15.
Amendment.

The Company may modify, amend or waive the terms of the CSUs and/or SSUs,
prospectively or retroactively, but no such modification, amendment or waiver
shall materially impair the rights of the Employee without his or her consent,
except as required by applicable law, stock exchange rules, tax rules or
accounting rules. The waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.
Section 409A.

It is the intention of the Company that the CSUs and SSUs shall either (a) not
constitute “nonqualified deferred compensation” as defined under Section 409A of
the Code, or (b) comply in all respects with the requirements of Section 409A of
the Code and the regulations promulgated thereunder, such that no delivery of or
failure to deliver Shares pursuant to this Agreement will result in the
imposition of taxation or penalties as a consequence of the application of
Section 409A of the Code. CSUs and SSUs that (i) constitute “nonqualified
deferred compensation” as defined under Section 409A of the Code and (ii) vest
as a consequence of the Employee’s termination of employment shall not be
delivered until the date that the Employee incurs a “separation from service”
within the meaning of Section 409A of the Code (or, if the Employee is a
“specified employee” within the meaning


1172165
6

--------------------------------------------------------------------------------




of Section 409A of the Code and the regulations promulgated thereunder, the date
that is six months following the date of such “separation from service”). If the
Company determines after the Grant Date that an amendment to this Agreement is
necessary to ensure the foregoing, it may make such an amendment,
notwithstanding Section 15 above, effective as of the Grant Date or any later
date, without the consent of the Employee.
17.
Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.
Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
19.
Waiver and Release.

In consideration for the granting of the CSUs and SSUs, the Employee hereby
waives any and all claims whether known or unknown that the Employee may have
against the Company and its Subsidiaries and Affiliates and their respective
directors, officers, shareholders, agents or employees arising out of, in
connection with or related to the Employee’s employment, except for (1) claims
under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof, (3)
claims for compensation or benefits under any compensation or benefit plan or
arrangement of the Company and its Subsidiaries and Affiliates, (4) claims for
indemnification respecting acts or omissions in connection with the Employee’s
service as a director, officer or employee of the Company or any of its
Subsidiaries and Affiliates, (5) claims for insurance coverage under directors’
and officers’ liability insurance policies maintained by the Company or any of
its Subsidiaries or Affiliates, (6) any right the Employee may have to obtain
contribution in the event of the entry of judgment against the Company as a
result of any act or failure to act for which both the Employee and the Company
or any of its Subsidiaries or Affiliates are jointly responsible, or (7) claims
under the California Fair Employment and Housing Act. The Employee waives any
and all rights under the laws of any state (expressly including but not limited
to Section 1542 of the California Civil Code), which is substantially similar in
wording or effect as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his favor at the time of executing the
Release and that, if known by him or her, would have materially affected his
settlement with the debtor or released party.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.
20.
Confidentiality of Schedule A to this Agreement.

By executing this Agreement, the Employee acknowledges and agrees that the
provisions of Schedule A to this Agreement shall be deemed confidential
information (except with respect to information that becomes generally available
to the public other than as a result of disclosure by the Employee, and then
only to such extent), and that the Employee will keep confidential all such
provisions and shall not disclose them, directly or indirectly, to any person
other than the Employee’s legal advisor as necessary in obtaining legal advice
(provided that such advisor is informed of the confidential nature of such
provisions and is subject to confidentiality and non-disclosure duties or
obligations with respect to such provisions that are no less restrictive than
those contained in this Section) or as required by law or legal process.


1172165
7

--------------------------------------------------------------------------------




21.
Clawback.

Notwithstanding any provisions in this Agreement to the contrary, any Shares or
other amounts paid or provided to the Employee pursuant to this Agreement
(including any gains realized on Shares issued pursuant to this Agreement),
which Shares or amounts are subject to recovery under any law, government
regulation, stock exchange listing requirement, or any policy adopted by the
Company from time to time, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement, or policy as in effect from time to time.
22.
Disclosures.

Nothing in this Agreement (including Schedule A hereto) shall be construed to
restrict the Employee’s ability to make a confidential disclosure of any trade
secret or other confidential information, without notice to or approval by the
Company, to a government official or an attorney for the sole purpose of
reporting or assisting in the investigation of a suspected violation of law and
the Employee shall not be held liable under this Agreement or under any federal
or state trade secret law for any such disclosure.
23.
Foreign Jurisdictions.

This Agreement shall be construed, interpreted and applied in such a manner as
shall be necessary to comply with any legal or regulatory requirements of any
non-United States jurisdiction to which the Employee is or becomes subject. The
Company hereby delegates to each of the officers of the Company the authority
for the interpretation of such matters, whose interpretations shall be final,
binding and conclusive on the Employee and all individuals claiming any rights
or benefits hereunder. The following provisions shall also apply only with
respect to non-U.S. employees:
(a)    The Employee shall have no rights under any employment agreement (or any
alleged breach of it), whether on termination of his or her employment (whether
lawfully or in breach) or otherwise, to any damages for breach of contract in
respect of the loss of any benefits or any rights (including the grant or
vesting of any share options or equity incentives) that he or she may have
received had he or she continued to have been employed.
(b)    By executing this Agreement, the Employee also agrees to, and shall be
deemed to have provided to the Company, the data protection and monitoring
acknowledgement set forth in Schedule 1 attached hereto.
[Signature Page Follows]


1172165
8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
 
Date: [Acceptance Date]
 
 
EMPLOYEE: [Participant Name]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Electronic Signature]
 
 
 
 
 
 
 
 
 
UNUM GROUP
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[Authorized Signature]
 
 
 
 
[Name]
 
 
 
 
[Title]



1172165
9

--------------------------------------------------------------------------------






Schedule A
I.Performance Metrics: Subject to the terms and conditions of the Agreement, the
Employee shall be eligible to earn the designated portion of the CSUs and SSUs
following the completion of each Performance Period upon satisfaction of all of
the following performance metrics for the applicable Performance Period:
First Performance Period
1.
The average of the four calendar quarter-end NAIC Risk-Based Capital (RBC)
Ratios during the First Performance Period must be at least 325%.

2.
The average of the four calendar quarter-end Holding Company Cash amounts during
the First Performance Period must exceed 1.0x the average of the four calendar
quarter-end Fixed Costs during the First Performance Period.

3.
Achievement of an annual growth rate of 3% in Adjusted Book Value over the First
Performance Period.

Second Performance Period
1.
The average of the 12 calendar quarter-end NAIC Risk-Based Capital (RBC) Ratios
during the Second Performance Period must be at least 325%.

2.
The average of the 12 calendar quarter-end Holding Company Cash amounts during
the Second Performance Period must exceed 1.0x the average of the 12 calendar
quarter-end Fixed Costs during the Second Performance Period.

3.
Achievement of a compounded annual growth rate of 3% in Adjusted Book Value over
the Second Performance Period.

Third Performance Period
1.
The average of the 20 calendar quarter-end NAIC Risk-Based Capital (RBC) Ratios
during the Third Performance Period must be at least 325%.

2.
The average of the 20 calendar quarter-end Holding Company Cash amounts during
the Third Performance Period must exceed 1.0x the average of the 20 calendar
quarter-end Fixed Costs during the Third Performance Period.

3.
Achievement of a compounded annual growth rate of 3% in Adjusted Book Value over
the Third Performance Period.

Achievement of the first and second performance metrics set forth above for each
Performance Period shall be determined after excluding the impacts of the
Additional Adjustment Items. In addition, achievement of the third performance
metric set forth above for each Performance Period shall be determined after
excluding the impacts of the ABV Adjustment Items.
II.Definitions: As used herein:
“ABV Adjustment Items” means items (iii) through (viii) of the Additional
Adjustment Items.
“Additional Adjustment Items” means any of the following: (i) adjustments
resulting from accounting policy changes, legal or regulatory rule or law
changes; (ii) the effect of any regulatory, legal or tax settlements; (iii) the


1172165
A-1

--------------------------------------------------------------------------------




impact of any acquisitions, divestitures or block reinsurance transactions;
(iv) adjustments to the closed block of business; (v) the effect of changes to
strategic asset allocation; (vi) debt issuance, repurchasing or retirement, or
stock repurchase or issuance; (vii) fees or assessments, including tax
assessments, from legislation enacted after the date hereof; and (viii) the
effect of a global pandemic or other economic and environmental pressures
negatively impacting results.
“Adjusted Book Value” means, as of any date of determination, the total
stockholders’ equity of the Company and its subsidiaries, as reflected on the
consolidated balance sheet of the Company and its subsidiaries at such date
prepared in accordance with generally accepted accounting principles, adjusted
to exclude the value of accumulated other comprehensive income or loss reflected
on such consolidated balance sheet.
“Fixed Costs” means, with respect to any calendar year, the total expenditures
of the Company and its intermediate holding companies for dividends to
stockholders of the Company and interest payments due on outstanding
indebtedness of the Company and its subsidiaries during such calendar year.
“Holding Company Cash” means, as of any date of determination, the total value
of the fixed maturity securities, short-term investments, and cash held on the
balance sheets of the Company and its intermediate holding companies at such
date prepared in accordance with generally accepted accounting principles.
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Risk-Based Capital (RBC) Ratio” means, with respect to any calendar
quarter, the ratio (expressed as a percentage) calculated by dividing (i) the
sum of the Total Adjusted Capital of each of the Company’s traditional U.S. life
insurance subsidiaries (which for the avoidance of doubt excludes captive
insurers) (the “Traditional Insurers”) as of the end of such calendar quarter,
by (ii) the sum of the Company Action Level RBC of each of the Traditional
Insurers as of the end of such calendar quarter. As used herein, the term “Total
Adjusted Capital” and “Company Action Level RBC” shall, for each Traditional
Insurer, have the meanings ascribed to them under the insurance laws and
regulations of the U.S. state in which the Traditional Insurer is domiciled or,
if not defined thereunder, in the NAIC’s Risk-Based Capital (RBC) for Insurers
Model Act, as in effect at the end of the calendar quarter to which the
calculation of the NAIC Risk-Based Capital (RBC) Ratio relates.
III.Confidentiality: Except as provided in Section 20 or 22 of the Agreement,
the provisions of this Schedule A are strictly confidential and shall not be
disclosed, directly or indirectly, to any person other than the Employee’s legal
advisor as necessary in obtaining legal advice (provided that such advisor is
informed of the confidential nature of such information and is subject to
confidentiality and non-disclosure duties or obligations with respect to such
information that are no less restrictive than the provisions of Section) or as
required by law or legal process.






1172165
A-2

--------------------------------------------------------------------------------






SCHEDULE 1 (FOR NON-U.S. EMPLOYEES)
Data Protection and Monitoring Acknowledgement
To: [Name of Employer] (the “Company”)
I hereby acknowledge having been informed that the Company and Affiliates may
hold and process information about me for legal, personnel, administrative and
management purposes and, in particular, collecting and processing: (a) contact
information to create and maintain my employee records, grant me access to
internal systems, manage an internal employee directory, and communicate with me
for business purposes or emergencies; (b) national identification information to
ensure my eligibility to work; (c) information about the duration of sick leave
to monitor sick leave and sick pay, to administer benefits and take decisions as
to my fitness to work or the need for adjustments in the workplace; (d)
performance and job-related information, qualifications, and professional
memberships to administer performance reviews, benefits and other awards, staff
restructuring, conflict of interest reporting, as well as assess my personal and
professional development; (e) disciplinary, capability, and conduct information
required to carry out disciplinary and grievance procedures, internal
investigations and considering reports (which may be submitted anonymously)
under any whistle-blowing procedure; (f) any information relating to criminal
proceedings in which I have been involved to determine my suitability for
certain jobs; and (g) financial, salary, and benefits information for the
payment of wages and other benefits; (h) biometric information to monitor and
record my hours of work where permitted by law; and (i) beneficiaries,
dependents, and emergency contact information to administer benefits and contact
the designated contacts in the case of emergency (my “Personal Data”).
I understand that, notwithstanding anything to the contrary herein, Company may
process my Personal Data without my consent under certain lawful bases,
including when processing is necessary for the performance of a contract to
which I am a party; when processing is necessary for compliance with a legal
requirement; or when processing is necessary to protect vital interests.
I agree that the Company may make my Personal Data available to Affiliates,
those who provide products or services to the Company and Affiliates (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organizations, current or
potential investors and potential purchasers of the Company or the business in
which I work. I agree that the Company may use and make my Personal Data
available to third parties to comply with obligations to third parties;
establish or defend legal claims or allegations; and detect security incidents,
protect against malicious deceptive, fraudulent, or illegal activity.
I understand that my Personal Data may be transferred to any Affiliate
established outside the European Economic Area, and in particular to the United
States. I acknowledge that these countries may not have laws in place to
adequately protect my privacy, but that a Data Transfer Agreement which utilized
EU Model Clauses has been implemented with such Affiliates.
I understand that all communications (whether by telephone, email or any other
means) which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to occasional interception, recording and monitoring without further
notice. I do not regard any such communications as private and I consent to such
interception, recording and monitoring.
Interception, recording and monitoring of communications is intended to protect
the Company’s business interests (for example, but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements). I acknowledge that intercepted communications may be used as
evidence in any disciplinary or legal proceedings.
I understand that I have the right to withdraw my agreement to the collection
and processing of Personal Data. If I would like to withdraw my agreement, I can
contact the Privacy Office at privacy@unum.com or 1-877-684-1241.
I have read, understood and agreed to the above of my own free will.


1172165